PER CURIAM.
We affirm the trial court order summarily denying appellant’s motion to correct illegal sentence, without prejudice to his right to file a timely and verified motion for post conviction relief challenging the voluntariness of his plea, and/or alleging ineffective assistance of his counsel regarding his waiver of additional credit for time served in the drug farm if imposed and served as part of his sentence after his original conviction. See Hamilton v. State, 898 So.2d 172, 174 (Fla. 4th DCA 2005) (citing Young v. State, 754 So.2d 128 (Fla. 2d DCA 2000)) (Polen, J., concurring).
STONE, HAZOURI and MAY, JJ., concur.